              Case 3:18-cv-07530-WHO Document 34 Filed 04/15/19 Page 1 of 3




1
     Dmitry Kheyfits (SBN 321326)                           Jason S. Angell, Bar No. 221607
2    dkheyfits@kblit.com                                    jangell@hopkinscarley.com
     KHEYFITS BELENKY LLP                                   Christopher A. Hohn, Bar No. 271759
3                                                           chohn@hopkinscarley.com
     4 Embarcadero Center, Suite 1400                       HOPKINS & CARLEY
     San Francisco, CA 94111                                A Law Corporation
4
     Tel: 415-429-1739                                      The Letitia Building
5    Fax: 415-429-6347                                      70 South First Street
                                                            San Jose, CA 95113-2406
6    Counsel for Plaintiff Complex Memory LLC
     (additional counsel appearing on signature             mailing address:
7                                                           P.O. Box 1469
     page)                                                  San Jose, CA 95109-1469
8                                                           Telephone:    (408) 286-9800
                                                            Facsimile:    (408) 998-4790
9
                                                           Counsel for Defendant Broadcom
10                                                         Corporation (additional counsel appearing
                                                           on signature page)
11
12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13
14    COMPLEX MEMORY LLC,
                                                            Case No.: 5:18-cv-07530-WHO
15                                   Plaintiff,
16                                                          JOINT MOTION TO DISMISS
             v.
17
      BROADCOM CORPORATION,
18
                                     Defendant.
19
20
21          WHEREAS, Plaintiff Complex Memory, LLC (“Plaintiff”) and Defendant Broadcom

22   Corporation (“Defendant”) have resolved Plaintiff’s claims for relief asserted against Defendant
23   and Defendant’s counterclaims for relief against Plaintiff in this case.
24
            NOW, THEREFORE, Plaintiff and Defendant, through their attorneys of record, request
25
     this Court to dismiss Plaintiff’s claims for relief against Defendant with prejudice and
26
27
28
     Joint Motion to Dismiss                          1                  Case No. 5:18-cv-07530-WHO
              Case 3:18-cv-07530-WHO Document 34 Filed 04/15/19 Page 2 of 3




1    Defendant’s claims, defenses or counterclaims for relief against Plaintiff without prejudice, and

2    with all attorneys’ fees, costs of court and expenses to be borne by the party incurring same.
3     Dated: April 15, 2019                               Respectfully submitted,
4
                                                           /s/ Dmitry Kheyfits
5                                                         Dmitry Kheyfits (SBN 321326)
                                                          dkheyfits@kblit.com
6                                                         KHEYFITS BELENKY LLP
                                                          4 Embarcadero Center, Suite 1400
7                                                         San Francisco, CA 94111
                                                          Tel: 415-429-1739
8
                                                          Fax: 415-429-6347
9
                                                          Andrey Belenky
10                                                        (pro hac vice to be filed)
                                                          abelenky@kblit.com
11                                                        Hanna G. Cohen
                                                          (pro hac vice application pending)
12
                                                          hgcohen@kblit.com
13                                                        KHEYFITS BELENKY LLP
                                                          1140 Avenue of the Americas, 9th Floor
14                                                        New York, NY 10036
                                                          Tel: 212-203-5399
15                                                        Fax: 212-203-6445
16
                                                          Attorneys for Plaintiff
17                                                        Complex Memory LLC

18
19                                                        /s/ Jason S. Angell
                                                          Jason S. Angell, Bar No. 221607
20                                                        jangell@hopkinscarley.com
                                                          Christopher A. Hohn, Bar No. 271759
21                                                        chohn@hopkinscarley.com
                                                          HOPKINS & CARLEY
22                                                        A Law Corporation
                                                          The Letitia Building
23                                                        70 South First Street
                                                          San Jose, CA 95113-2406
24
                                                          mailing address:
25                                                        P.O. Box 1469
                                                          San Jose, CA 95109-1469
26                                                        Telephone:     (408) 286-9800
                                                          Facsimile:    (408) 998-4790
27
28                                                        Tyler T. VanHoutan
     Joint Motion to Dismiss                          2                 Case No. 5:18-cv-07530-WHO
             Case 3:18-cv-07530-WHO Document 34 Filed 04/15/19 Page 3 of 3




1                                              (pro hac vice application pending)
                                               tvanhoutan@mcguirewoods.com
2                                              MCGUIREWOODS LLP
                                               JPMorgan Chase Tower
3                                              600 Travis Street
                                               Suite 7500
4
                                               Houston, TX 77002-2906
5                                              Tel: (832) 214-9911
                                               Fax: 832) 214-9924
6
                                               Steven E. Adkins
7                                              (pro hac vice application pending)
                                               seadkins@mcguirewoods.com
8
                                               MCGUIREWOODS LLP
9                                              2001 K. Street N.W.
                                               Suite 400
10                                             Washington, DC 20006-1040
                                               Tel: (202) 857-1704
11                                             Fax: (202) 828-2936
12
                                               Attorneys for Defendant Broadcom
13                                             Corporation

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Joint Motion to Dismiss               3                   Case No. 5:18-cv-07530-WHO
